Title: From James Madison to José Francisco Correa Da Serra, 15 July 1816
From: Madison, James
To: Correa Da Serra, José Francisco



Dear Sir 
Montpellier July 15. 1816

I have just received your favor of the 10th. inst: Altho’ I hope the return of your health will have enabled you to leave Philada. I will not suppress an assurance of the pleasure with which I shall receive your promised visit
The sentiments both national and personal which you express on occasion of the appointment which makes you a link between our two Countries, coincide too much with my preexisting impressions, to admit a doubt of their sincerity.  These sentiments will not I flatter myself be deminished by your further experience of the dispositions of the U. States towards a nation, American, like themselves, and cherishing a like policy in many important maxims, and by the new tests which will be afforded of the personal esteem you have so deservedly enjoyed among us.  Of mine, be pleased to accept this renewed assurance

James Madison

